Exhibit 10.1

2011 Executive Officer Compensation Arrangements

 

Executive Officer    2011 Base Salary
Rate(1)      2011 Target Bonus as
% of Annual Base
Salary Rate

Bruce C. Cozadd
Chairman and Chief Executive Officer

   $ 575,000       65

Russell J. Cox
Senior Vice President, Sales and Marketing

   $ 325,000       40

Michael A. DesJardin
Senior Vice President, Product Development

   $ 288,000       40

Mark G. Eller, Ph.D.
Senior Vice President, Research and Clinical Development

   $ 288,000       40

Kathryn E. Falberg
Senior Vice President and Chief Financial Officer

   $ 380,000       40

Carol A. Gamble
Senior Vice President, General Counsel and Corporate Secretary

   $ 362,000       40

Janne L. T. Wissel
Senior Vice President, Chief Regulatory and Compliance Officer

   $ 362,000       40

Karen J. Wilson(2)
Vice President, Finance and Principal Accounting Officer

   $ 260,000       20-35

 

(1) Base salary rate effective March 1, 2011.

(2) Ms. Wilson joined the company as Vice President, Finance on February 7, 2011
and became the company’s Principal Accounting Officer effective March 9, 2011.